Citation Nr: 1130019	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for sinusitis, claimed as residuals of a nose injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from June 1986 to July 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was previously before the Board in May 2010 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records, notifying the Veteran about the unavailability of private treatment records, and affording the Veteran a VA examination.  For reasons discussed in greater detail below, the Board finds substantial compliance with the May 2010 remand order.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Additionally, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).      


FINDINGS OF FACT

1.  The Veteran's service-connected sinusitis is not manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

2.  The Veteran's service-connected sinusitis is also not manifested by chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for sinusitis, claimed as residuals of a broken nose, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6511 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected sinusitis is worse than initially rated and that he is entitled to a higher disability rating.  The Veteran was originally granted service connection for sinusitis, claimed as residuals of a broken nose, in the September 2005 rating decision currently on appeal.  The RO evaluated the Veteran's sinusitis as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6511 (chronic ethmoid sinusitis), effective November 10, 2004.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected sinusitis during the claim period such that staged ratings are for application in this case.

Additionally, 38 C.F.R. § 3.655(b) (2010) makes clear that when a veteran fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Id.  When a veteran fails to report for an examination scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id. Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, death of an immediate family member, etc.  Id.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file revealed that the Veteran sustained a displaced fracture of the nasal bone in March 1988.  An examination reflected that the Veteran's septum was deviated to the left.  X-rays of the Veteran's nose confirmed that it was fractured.  However, the nasal deformity was described as "not gross" and the alignment of the bone looked normal in the lateral view.  The Veteran subsequently underwent a surgical procedure to repair the nasal fracture.  Operative reports associated with this incident indicated that the Veteran tolerated the closed reduction nasal surgery well and left the operating room in good condition.

The Veteran returned to sick call in January 1990 and reported occasional stabbing nose pain and right-sided epistaxis (without precipitating cause) since his injury.  A examination of the Veteran's nose showed slight deviation of the septum.  The nares were patent and no evidence of polyps was found.  The right nare was noted to be hyperemic.  The impression was "?mucosal irritation of nares."  

The Veteran was also afforded a physical examination and clinical evaluation in March 1990 prior to separation from service.  The clinical evaluation was normal and no facial or nasal abnormalities were found.  A notation on the examination reported noted that the Veteran fractured his nose in 1988.  This injury was corrected with surgery and no sequelae were found at that time.

The first pertinent post-service evidence of record is dated June 1993.  The Veteran presented to Central Florida Regional Hospital.  A history and physical examination was conducted at that time in preparation for a rhinoseptoplasty.  It was noted that the Veteran sustained trauma to the nose in service and that he had a closed reduction surgery.  The Veteran now reported nasal airway obstruction secondary to "a nasal septal" and an external nasal deformity.  An examination showed that the nose was deviated to the right side at the nasal tip compared to the nasal dorsum.  The internal nose revealed a major nasal septal deformity with concavity to the left side.  The convexity was noted to block the right side of the nose almost completely.  Partial blockage of the left side of the nose was also noted.  The Veteran's sinuses were found to be symmetrically decreased.  The impression was nasal airway obstruction secondary to a nasal septal deformity and an external nasal deformity.  The Veteran subsequently underwent a rhinoseptoplasty.  Operative reports associated with this procedure indicated that the Veteran tolerated it well and left the operating room in good condition.

The Veteran also underwent a tonsillectomy at this same facility in November 1995.  An operative report associated with this procedure found that the Veteran was returned to the recovery room with stable vital signs.

The Veteran presented to J. Flaherty, M.D. in November 2000 for the purpose of establishing care.  The Veteran's past medical history was significant for a fractured nose and rhinoplasty.  The physical examination was essentially unremarkable.  The Veteran sought additional care from Dr. Flaherty in September 2002 after reporting a three-day history of cough with green and yellow mucus.  The impression was congestion.

The Veteran presented to a VA medical facility in May 2003 for the purpose of establishing care.  A physical examination was unremarkable and the impression was allergic rhinitis, among other conditions. 

The Veteran returned to VA in November 2004 for an annual appointment.  He reported having sinus pressure, green mucous, and a productive cough for "a few weeks."  The Veteran took Tylenol for his symptoms.  A physical examination was significant for sinus pressure.  The impression was sinusitis with left tympanic membrane erythema.  

The Veteran returned to VA the following month and reported continued sinus congestion with coughing and yellow phlegm.  He also reported frontal sinus congestion and pressure, but denied fever, chest pain, or marked headache.  A physical examination showed that the Veteran's sinuses were tender to frontal palpation.  Erythema to the turbinates was also found.  The impression was sinusitis.  The examiner indicted that the Veteran's condition could be either chronic or allergic-related.  The examiner prescribed Septra DS and Flunisolide nasal spray.

The Veteran was afforded an ear, nose, and throat (ENT) consultation in January 2005.  He reported having a history of recurrent sinus infections, and frequent, heavy green-colored post-nasal drip.  The Veteran's past medical history was significant for an in-service nasal bone fracture, private rhinoseptoplasty, and use of topical steroids and Claritan.  An examination found the Veteran's septum to be reasonably straight.  The turbinates were non-obstructive and no evidence of polyps was found.  Creamy secretions were noted in the right mid meatus.  A computed tomography scan (CT) was interpreted to show a hypoplastic right frontal sinus as well as total opacification of the right maxillary sinus.  The impression was allergic rhinitis and chronic sinusitis.    

The Veteran was afforded a Compensation and Pension (C&P) sinus examination in August 2005.  The Veteran's past medical history was well-documented as above.  According to the Veteran, he was able to breathe well through his nose after the rhinoseptoplasty, but he still difficulty breathing and recurrent sinus infections characterized by thick green mucous discharge and some middle facial pain.  The Veteran estimated that he experienced these recurrent sinus infections approximately two to three times per year.  He took Claritin and nasal steroids on an as-needed basis.  The Veteran was also noted to have allergies.  

A physical examination showed the Veteran to be alert, cooperative, and in no distress.  His septum sloped slightly towards the left side, but both nasal passages were patent.  No evidence of mucous, polyps, obstruction, or swelling of the face or eyes was found.  According to the examiner, the Veteran had continuing chronic sinusitis in the right maxillary sinus only as evidenced by his recent CT scan.  The septum appeared straight and non-obstructive and there was no nasal deformity resulting from the previous nasal bone fracture.    

The Veteran returned to VA in October 2006 with subjective complaints of sinus congestion and green rhinorrhea for two days.  He also reported frontal headache and maxillary tenderness, but denied sore throat, cough, fever, shortness of breath, or hearing or visual changes.  It was noted that the Veteran was working and he "would like a work excuse for the next 2 days."  An examination found evidence of pain to palpation in the maxillary sinus region.  The turbinates were boggy and red.  The impression was acute sinusitis.  The examiner prescribed Claritin and Z-Pack, and excused the Veteran from work as requested.

The Veteran was afforded another VA C&P sinus examination in November 2007.  The purpose of this examination was to determine the relationship, if any, between the Veteran's service-connected sinusitis, allergic rhinitis, and hypertension.  A physical examination of the Veteran's nose showed no evidence of nasal discharge crusting, or polyps.  An examination of the sinuses revealed no purulent discharge, tenderness of the frontal sinuses, or tenderness of the maxillary sinuses.  Slight septal deviation was noted to the left.  Both nostrils were patent, but a 50 percent obstruction was noted in the left nostril and a 30 percent obstruction was noted in the right nostril.  The impression was allergic rhinitis, no residuals from past tonsillectomy.

A telephone triage noted dated July 2008 found the Veteran with subjective complaints of runny nose, nasal congestion, sore throat, cough with purulent sputum, and nausea for two days.  The Veteran was advised to drink plenty of fluids and avoid fumes, dust, smoke, and allergens.  

The Veteran was also afforded an annual examination at a VA medical facility in January 2009.  According to the Veteran, his post-nasal drip and sinus congestion were contained with his nasal spray.  He denied colorful sputum, fever, cough, or shortness of breath.  A physical examination was unremarkable.  The impression was sinusitis, among other conditions.

The Veteran was scheduled for another VA C&P sinus examination in June 2010 in connection with this claim.  The examiner requested that the Veteran obtain a CT scan of his sinuses to accurately assess the severity of his condition.  The examiner requested that the CT scan be obtained prior to the C&P examination, but the Veteran refused the CT scan.  Accordingly, the examiner concluded that no opinion could be made regarding the Veteran's claim.  The examiner also stated that the Veteran said he no longer wished to pursue this claim.  It was thereafter annotated in the claims file that the Veteran failed to report for his scheduled VA examination.  Unfortunately, the Veteran's refusal to report for the examination, in the absence of good cause, prevented the Board from obtaining information and evidence crucial to his increased initial rating claim for sinusitis.  Pursuant to 38 C.F.R. § 3.655, the Board will nevertheless evaluate the Veteran's claim based on the evidence of record.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for sinusitis for any period of time covered by the appeal under 38 C.F.R. § 4.97, Diagnostic Code 6511.  Preliminarily, the Board points out that Diagnostic Codes 6510-6514 contemplate disability ratings for different kinds of sinusitis, including chronic pansinusitis (Diagnostic Code 6510), chronic ethmoid sinusitis (Diagnostic Code 6511), chronic frontal sinusitis (Diagnostic Code 6512), chronic maxillary sinusitis (Diagnostic Code 6513), and chronic sphenoid sinusitis (Diagnostic Code 6514).  Regardless of the Diagnostic Code selected within this range, a General Rating Formula evaluates the different kinds of sinusitis under the same criteria.  

Using the General Rating Formula, Diagnostic Code 6511 assigns a non-compensable evaluation for chronic ethmoid sinusitis detected by x-ray only.  A 10 percent rating is assigned for chronic ethmoid sinusitis characterized by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for chronic ethmoid sinusitis characterized by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.
A 50 percent rating, the highest schedular rating available, is assigned for chronic ethmoid sinusitis characterized by chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A note to the General Rating Formula defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

The Veteran is not entitled to an initial evaluation of 30 percent for any period of time covered by the appeal.  As noted above, a 30 percent rating is assigned for chronic ethmoid sinusitis characterized by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The Veteran's sinusitis is manifested by objective evidence of nasal airway obstruction, septal deformity (improved following rhinoseptoplasty), congestion, pressure, pain or tenderness on palpation, frequent, heavy green-colored post-nasal drip, creamy secretions in the right mid meatus, yellow phlegm, hypoplastic right frontal sinus, total opacification of the right maxillary sinus, occasional headaches, and erythematic, boggy, or red turbinates.  See VA treatment records and examination reports dated May 2003, November and December 2004, January and August 2005, October 2006, November 2007, July 2008, and January 2009.  

However, the Veteran does not allege, nor does the objective evidence of record reflect, that the Veteran's chronic sinusitis is manifested by three or more incapacitating episodes.  At most, one such episode was noted during the claims period in October 2006.  In this regard, however, the Veteran requested a work excuse for a period of two days as a result of his symptoms.  The examiner provided the requested note, but there is no indication that the examiner specifically prescribed bed rest during this time.  Similarly, although the Veteran was prescribed a variety of medications to manage his symptoms, including nasal sprays and antibiotics, he acknowledged taking these on an as-needed basis.  There is no evidence contained the claims file that such antibiotics were prescribed for the requisite four to six weeks as outlined in the General Rating Formula.  
    
The Veteran has reported that his chronic sinusitis is manifested by headaches, pain, and purulent discharge or crusting.  The Veteran is competent to report these symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  But, the General Rating Formula makes clear that six or more non-incapacitating episodes are required per year to warrant a 30 percent evaluation.  By the Veteran's own account, however, he experienced recurrent sinus infections approximately two to three times per year; he did not describe them as incapacitating.  See August 2005 VA C&P examination report.  Accordingly, the Board finds that the Veteran is not entitled to an initial 30 percent evaluation under Diagnostic Code 6511 (or the General Rating Formula) for any period of time covered by the appeal.  

Likewise, the Veteran is not entitled to an initial evaluation of 50 percent under Diagnostic Code 6511 for any period of time covered by the appeal.  The Board acknowledges that the Veteran underwent a rhinoseptoplasty in the past to improve his ability to breathe (and ostensibly lessen the symptoms associated with his sinusitis).  There is no indication in the claims file that this surgery (or the one he underwent in service for that matter) was "radical" or that it resulted in chronic osteomyelitis.  On the contrary, operative reports from these procedures reflect that the Veteran tolerated the procedures well.  Furthermore, the Veteran does not allege, nor does the record reflect, that he experiences near constant sinusitis after repeated surgeries.  In addition, there is no indication of record that the Veteran underwent any additional surgeries (radical or otherwise) as a result of his sinusitis.  Accordingly, the Board finds that the Veteran is not entitled to an initial 50 percent evaluation under Diagnostic Code 6511 (or the General Rating Formula) for any period of time covered by the appeal.

The Board has also considered the applicability of other diagnostic codes contained in 38 C.F.R. § 4.97.  As noted above, Diagnostic Codes 6510-6514 contemplate ratings for different kinds of sinusitis.  The provisions are potentially applicable in this case, but they are evaluated under the General Rating Formula discussed above.  Therefore, the Veteran is not entitled to an initial evaluation in excess of 10 percent for any period of time covered by the appeal under any of the other code provisions contained in the General Rating Formula.

The Board also notes that Diagnostic Code 6522 is potentially applicable in this case given the Veteran's diagnosis of and treatment for allergic rhinitis.  Diagnostic Code 6522 assigns a 10 percent rating for allergic rhinitis without polyps but with greater than 50 percent obstruction of the nasal passage of both sides or complete obstruction on one side.  A 30 percent evaluation is assigned for allergic rhinitis with polyps.  

In this case, it was noted in a January 2005 CT scan that the Veteran had total opacification of the right maxillary sinus and the diagnoses were rhinitis and sinusitis.  However, the Board notes that the Veteran in the past attempted to obtain service connection for allergies under Diagnostic Code 6522.  The RO denied the Veteran's claim by way of a rating decision dated January 2008.  The Veteran was notified of this decision and did not appeal it.  Therefore, the Board finds that a separate rating is not warranted under Diagnostic Code 6522 for any period of time covered by the appeal.  
In addition, Diagnostic Code 6502 provides a 10 percent maximum evaluation for a traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  In this case, however, his septum was found to be reasonably straight in January 2005.  In addition, although the CT showed total opacification of the right maxillary sinus, the diagnostic impression was allergic rhinitis and chronic sinusitis.  In August 2005, although a slight septal deviation to the left was noted, in the assessment, the examiner indicated that the septum appeared straight and non-obstructive and that there was no nasal deformity resulting from the prior nasal fracture.  In November 2007, a slight septal deviation to the left was again noted, as well as nasal obstruction, but the impression was allergic rhinitis.  As a deviated septum has not been diagnosed since his surgery and the nasal passage obstruction has been attributed to other causes, a separate evaluation pursuant to Diagnostic Code 6502 is not warranted.   

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected sinusitis are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability. Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected sinusitis are addressed by the relevant criteria as discussed above.

In this regard, it is pointed out that the assignment of an initial schedular 10 percent rating for service-connected sinusitis shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability rating.

The Veteran's past medical history was significant for his in-service closed reduction surgery and the subsequent post-service rhinoseptoplasty.  To the extent that the Veteran's sinusitis interfered with his occupation as evidenced in the October 2006 VA treatment record, he required only two days of excused work.  The Board has considered these reports and assessment in the currently assigned initial 10 percent rating.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
The Veteran does not allege, nor does the record reflect, that his service-connected sinusitis renders him unable to obtain and maintain substantially gainful employment.  Therefore, a claim of entitlement to TDIU is not reasonably raised by the evidence of record.

In summary, the Veteran is not entitled to an initial evaluation in excess of 10 percent for sinusitis, claimed as residuals of a broken nose, for any the entire period of time covered by the appeal.  The Veteran is also not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the appeal under any set of rating criteria.  Thus, the Veteran's claim is denied.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for sinusitis, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and available post-service treatment records have been obtained.  The Board acknowledges that the Veteran identified several private sources of pertinent outstanding records in support of his claim, including Central Florida Regional Hospital, and records from Drs. Flaherty, Spears, and Porth.  The records from Dr. Flaherty were obtained.  Records from Central Florida Regional Hospital were unavailable because they were destroyed.  See May 2005 response statement.  However, the Veteran submitted records in his possession from Central Florida Regional Hospital and these records were considered in reaching the above conclusions.  Similarly, records from Drs. Spears and Porth were unavailable because they were destroyed.  See response statements dated June and August 2007.  The Veteran was notified of this information in August 2007 and May 2010.  The Veteran submitted no additional information or evidence from Drs. Spears or Porth following this notification. 

The Veteran was afforded VA examination in August 2005 in connection with the current claim.  This examination evaluated the Veteran's sinus disability in conjunction with his prior history and described this disability in sufficient detail so the Board's evaluation of it is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded another VA C&P examination in November 2007 for the purpose of determining the relationship, if any, between the Veteran's service-connected sinusitis, allergic rhinitis, and hypertension.  This examination contained findings pertinent to the Veteran's sinusitis, but was not an examination designed to necessarily assess the severity of the service-connected sinusitis for ratings purposes.  The Veteran's representative alleged that this examination was inadequate.

In response to this allegation, the Board remanded the Veteran's claim in May 2010 for additional evidentiary development, to include obtaining outstanding VA treatment records, notifying the Veteran about the unavailability of private treatment records, and affording the Veteran a VA examination.  Outstanding VA treatment records were obtained, and as discussed above, the Veteran was notified of the unavailable outstanding private treatment records.  

With respect to the Veteran's VA examination, he was notified in May 2010 that he would be scheduled for an examination in connection with his initial increased rating claim for sinusitis.  The Veteran was also advised that the failure to report for an examination, without good cause, would result in certain consequences, including having his claim rated based on the evidence of record, "or even denied."  Examples of good cause were provided.  The VA examination was scheduled for June 2010, but documentation associated with the claims file indicated that the Veteran refused, in the absence of good cause, to report for the examination because he did not want to have a CT scan.  See June 2010 statement from VA examiner; see also, 38 C.F.R. § 3.655. 

VA has a duty to assist a veteran in obtaining information and evidence necessary to substantiate his claim, but a veteran also has a corresponding duty to cooperate with VA in the development of a claim.  Turk v. Peake, 21 Vet. App. 565, 568 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street).  A veteran's duty to cooperate in the development of his claim includes his participation in a VA examination.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (noting that it is incumbent on a veteran to submit to a VA examination if he is applying for compensation).  Regrettably, the Veteran's refusal to report for the scheduled VA examination prevented the Board from obtaining additional information and evidence pertinent to this claim.  However, the Veteran has not since indicated that he would be willing to report for a VA examination and, in the absence of good cause, as here, VA is not obligated to undertake additional measures for the purpose of offering him another examination.  38 C.F.R. § 3.655. 

In light of the foregoing, the Board finds substantial compliance with the May 2010 remand order and no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard,  4 Vet. App. at 394; see also, D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An initial evaluation in excess of 10 percent for sinusitis, claimed as residuals of a broken nose, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


